DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 3, 1999
INFORMATION
Dear State Medicaid Director:
The purpose of this communication is to share with you a copy of a letter (attached) from HCFA's Administrator, NancyAnn Min DeParle, that has been sent to all Medicare providers regarding the Year 2000 computer problem. Because many
of them also provide services to Medicaid beneficiaries, many of the providers you rely on for the provision of care to
your beneficiaries are likely to also receive the attached letter. We wanted to make certain that you were aware of this
important communication. In it, we convey HCFA's readiness to process acceptable claims, and to urge all providers to
make sure their systems are also Y2K compliant. A "Sample Provider Y2K Readiness Checklist" is included with the
Administrator's letter to assist them in their assessment of their systems' readiness.
In addition, we're enclosing several documents that we developed for educating providers, physicians, suppliers and
other Medicare and Medicaid partners regarding Y2K.
Finally, we are also including a listing of Y2K websites that you may find useful on this subject.
If you have any questions, please contact Denise Bazemore or Rick Friedman of my staff for further information.
Denise can be reached at tel: 410-786-4449, or DBazemore@hcfa.gov. Rick's number is 410-786-4451;
RFriedman2@ hcfa.gov.
Sincerely,
/s/
Sally K. Richardson Director
Attachments
cc: ALL HCFA Regional Administrators
ALL HCFA Associate Regional Administrators for Medicaid and State Operations Lee Partridge, Director, Health Policy
Unit, American Public Human Services Association Joy Wilson, Director, Health Committee, National Conference of
State Legislatures Nolan Jones, Director, Human Resources Group, National Governors' Association John Thomas Flynn,
President, National Association of State Information Resource Executives

